Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5-6, the phrases "slide-type" and "insert-type" render the claim(s) indefinite.  Inclusion of the term “type” makes the claim scope indefinite because the scope of what is encompassed by the word "type" is unclear. In this regard, since we cannot determine what the word type covers we cannot determine the metes and bounds of the claim.
Regarding claim 10, claiming that the battery box is positioned along the bottom side of the down tube renders the claim indefinite since claim 8 (from which it depends) states that it is between the seat tube and down tube. The Examiner believes claim 10 was meant to say “along the top side of the down tube” and has examined the claims below accordingly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 9,282,695).
In re claim 1, Goto discloses an electric bicycle (10) comprising a body frame (14); a front wheel (22) and a rear wheel (36); an electric motor (58) configured to provide a mechanical power to at least one of the front and rear wheels; and a battery box (51, 52) configured to removably receive and hold one or more lithium battery packs (100), wherein the one or more lithium battery packs are configured to power the electric bicycle as shown in Figure 1, and at least one lithium battery pack is capable of being used as a power supply of a separate lithium electric tool (200) as shown in Figure 3.  
In re claims 5 and 6, Goto further discloses wherein the battery pack is both a slide-type and an insert-type battery pack since it is inserted into the box and slid into the receiving portion (60).  
In re claim 7, Goto further discloses wherein the body frame comprises a seat tube and a down tube, and the battery box is mounted to the seat tube as shown in Figure 1.  
In re claim 15, Goto further discloses wherein the battery box comprises sockets (60a, 60b, 60c) for plugging the battery pack.  
In re claim 16, Goto further discloses wherein the battery box further comprises a lock structure to hold and lock the battery pack (via engagement hook 122).  

In re claim 18, Goto further discloses further comprising a circuit (72) for electrically connecting the battery packs to the electric motor as shown in Figure 9.  
In re claim 19, Goto further discloses wherein the circuit is either a series circuit or a parallel circuit.  The Examiner notes that it a single circuit can broadly be considered a series circuit.
In re claim 20, Goto further discloses further comprising a removable cover plate (52) to cover the battery box.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Tsuboi (US 6,836,037).
In re claims 2 and 4, Goto discloses the electric bicycle of claim 1, but does not disclose wherein the battery box is mounted onto the body frame by a receiver, and the receiver removably receives and secures via a lock mechanism the battery box as a whole. Tsuboi, however, does disclose wherein the battery box (2) is mounted onto the body frame (71) by a receiver (87), and the receiver removably receives and secures 
In re claim 3, Goto further discloses wherein the whole battery box is removable from the bicycle and able to be used as a regular power bank as shown in Figure 3.  

Claims 8-12 rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Yamauchi (US 5,758,736).
In re claims 8-10, Goto discloses the electric bicycle of claim 7, but does not disclose wherein the battery box is mounted to the down tube; wherein the battery box is positioned along the top side of the down tube and has a substantially trapezoid shape, to fit the angle space between the seat tube and the down tube.  Yamauchi, however, does disclose wherein the battery box is mounted to the down tube; wherein the battery box (40) is positioned along the top side of the down tube and has a substantially trapezoid shape, to fit the angle space between the seat tube and the down tube as shown in Figure 1.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle of Goto such that it comprised the battery shape and location of Yamauchi to utilize the space in between the top and down tubes. 
.  

Claims 13, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Risco (CN 207346035).
In re claim 13, Goto discloses the electric bicycle of claim 1, but does not disclose wherein the body frame includes a front rack, and the battery box is mounted under the front rack.  Risco, however, does disclose wherein the body frame includes a front rack, and the battery box (3) is mounted under the front rack as shown in Figure 1. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle of Goto such that it comprised the front rack/mounting location of Risco to allow the user to transport additional items/gear.
In re claims 21-23, Goto discloses the electric bicycle of claim 1, but does not disclose an AC charging port or a USB output ports configured to connect the battery box to a computing device for data output and display. Risco, however, does disclose an AC charging port  (12) and a USB output port (10, 11) configured to connect the battery box to a computing device for data output and display as shown in Figure 2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle of Goto such that it comprised the ports of Risco to both charge the batteries and output information to the user.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Hirschburger (DE 102009046967).
In re claim 14, Goto discloses the electric bicycle of claim 1, but does not disclose wherein the body frame includes a rear rack, and the battery box is mounted under the rear rack.  Hirschburger, however, does wherein the body frame includes a rear rack (190), and the battery box (170) is mounted under the rear rack.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bicycle of Goto such that it comprised the rear rack/mounting location of Hirschburger to allow the user to transport additional items/gear.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach battery powered bicycles of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611              


/TONY H WINNER/Primary Examiner, Art Unit 3611